Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.  Claims 1-2, 4, 6-7, 9, 11-15, 17, 19-20, 22 and 24-26 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9, 11-15, 17, 19-20, 22 and 24-26 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4, 6-7, 9, 11, 13-15, 17, 19-20, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2021/0029628 A1 (herein “Kim”), and further in view of Pub No.: US 2019/0029065 A1 (herein “Park”).

Claims 1 and 14
Consider claim 1, Kim teaches A method for wireless communication at a user equipment (UE), comprising: 
sending, to a network entity, a first request for access to a network slice of a plurality of network slices, the first request comprising an identifier of the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
receiving, from the network entity, a first control message indicating that access to the network slice is rejected and indicating at least one condition for retrying to access the network slice (see Kim Fig. 10, [0305] note reject along with back-off timer); and 
determining whether to send a second request for access to the network slice based at least in part on the at least one condition for retrying to access the network slice (see Kim Fig. 10, [0307] note UE does not make the same registration/session establishment request attempt again until the back-off timer expires). 
Kim fails to teach wherein the at least one condition comprises whether the UE is within a geographic coverage area for the network slice.  Park teaches that when a UE has moved to a different registration area or a different AMF has been selected, the UE may request a slice for a rejected S-NSSAI again (see Park [0595]-[0600], [0605], [0609]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Park.  Such a modification would improve Kim by allowing the terminal to determine the route selection descriptor satisfying the cause parameter condition (see Park efficient method for requesting a specific service/slice/S-NSSAI of a user equipment from a network). 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 1.


Claims 2 and 15
Consider claim 2, Kim as modified by Park teaches further comprising: 
determining that the at least one condition for retrying to access the network slice is satisfied (see Kim [0305]-[0307] note back-off timer expires);
sending, to the network entity, the second request for access to the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); and 
receiving, from the network entity, a second control message indicating that access to the network slice is allowed (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 4 and 17
Consider claim 4, Kim as modified by Park teaches wherein the at least one condition comprises whether a backoff timer associated with the network slice has expired (see Kim [0305]-[0307] note back-off timer), whether a session or application type has changed, or both. 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6 and 19
Consider claim 6, Kim teaches A method for wireless communication at a user equipment (UE), comprising: 
sending, to a first network entity, a request for access to a network slice of a plurality of network slices, the request comprising an identifier of the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
receiving, from the first network entity, a control message indicating that access to the network slice is allowed (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept); 
sending, to a second network entity, a first control message to establish a session via the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); 
receiving, from the first network entity or the second network entity, a second control message indicating that the session is rejected slice (see Kim Fig. 10, [0305] note reject along with back-off timer); and 
identifying, in the second control message, at least one condition for retrying to establish the session via the network slice (see Kim Fig. 10, [0305]-[0307] note waiting to retry until back-off timer expiration). 
Kim fails to teach wherein the at least one condition comprises whether the UE is within a geographic coverage area for the network slice.  Park teaches that when a UE has moved to a different registration area or a different AMF has been selected, the UE may request a slice for a rejected S-NSSAI again (see Park [0595]-[0600], [0605], [0609]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Park.  Such a modification would improve Kim by allowing the terminal to determine the route selection descriptor satisfying the cause parameter condition (see Park efficient method for requesting a specific service/slice/S-NSSAI of a user equipment from a network). 
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 20
Consider claim 7, Kim as modified by Park teaches further comprising: 
determining that the at least one condition for retrying to establish the session via the network slice is satisfied (see Kim [0305]-[0307] note back-off timer expires); 
sending, to the second network entity, a third control message to establish the session via the network slice (see Kim Fig. 7, Fig. 8, Fig. 10, [0113], [0160], [0305] note registration/session establishment request with S-NSSAI); and 
receiving, from the second network entity, an indication that the session via the network slice is successfully established (see Kim Fig. 7, Fig. 8, [0150], [0200] note registration accept/PDU session establishment accept). 
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 7.


Claims 9 and 22
Consider claim 9, Kim as modified by Park teaches wherein the at least one condition comprises whether a session or application type has changed (see Kim [0263]-[0267] note change of Cell/TA/PLMN/RAT or change of access type does not stop the back-off timer but the UE may initiate emergency services while the back-off timer is running), whether a session and service continuity (SSC) mode has changed, or both.
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 9.

Claims 11 and 24
Consider claim 11, Kim as modified by Park teaches further comprising: identifying, in the second control message, a rejection cause for the session being rejected (see Kim Fig. 10, [0305] note reject along with back-off timer and reject cause value). 
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 11.

Claims 13 and 26
Consider claim 13, Kim as modified by Park teaches wherein the first network entity comprises an access and mobility management function (see Kim Fig. 10, note AMF), and the second network entity comprises a session management function (see Kim Fig. 10, note SMF).
Claim(s) 26 is/are rejected for at least the same reason(s) set forth in claim 13.
Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Park, and further in view of US 2022/0124595 A1 (herein “Xu”).

Claims 12 and 25
Consider claim 12, Kim as modified by Park fail to teach wherein the rejection cause indicates that a session and service continuity (SSC) mode is unsupported.  Xu teaches that the rejection message may include an unsupported parameter value indicating that the SSC mode is not supported (see Xu [0094], Table 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Park to include the recited teaching of Xu.  Such a modification would improve Kim as modified by Park by allowing the terminal to determine the route selection descriptor satisfying the cause parameter condition (see Xu [0131]). 
	Claim(s) 25 is/are rejected for at least the same reason(s) set forth in claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647